                                                USDC SONY
                                                DOCUMENT
UNITED STATES DISTRICT COURT
                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                   DOCil _ _ _ _ -· ----··---·
                                                n' TE: ;:tl
                                                ,,,,r'\, 1 .,t,;-:_
                                                         l                   ·ff, _
                                                              r::~o: ~-~_,.~.........
                                                                           -;n-
                                                                                      1
                                                                                      ~ '~---··-•-•"
                                                                                         •
VICTORIA MANCHA,

                          Plaintiff,             19cv9179 (JGK)

              - ac;;rainst -                     ORDER

SCRIPPS MEDIA, INC.,

                          Defendant.

JOHN G. KOELTL, District Judge:

        On January 17, 2020, the defendant moved to dismiss the

complaint, and also asked the Court for attorney's fees and to

sanction plaintiff's counsel in the event the Court dismissed

the complaint. Dkt. No. 11. On February 7, 2020, the plaintiff

filed an amended complaint. Dkt. No. 14. Therefore, the

defendant's motion to dismiss and conditional motions for

sanctions and attorney's fees are denied without prejudice as

moot.

        The defendant may move or answer against the amended

complaint by March 2, 2020. If the defendant moves, the

plaintiff may respond by March 23, 2020. The defendant may then

reply by April 2, 2020.

        The Clerk is directed to close Docket No. 11.

SO ORDERED.

Dated:      New York, New York
            February 10, 2020
                                       ~...;...~_n_.._G_.-K-o-el_t_l_ __
                                       United States District Judge
